[Cite as Disciplinary Counsel v. Ranke, 130 Ohio St.3d 139, 2011-Ohio-4730.]




                          DISCIPLINARY COUNSEL v. RANKE.
[Cite as Disciplinary Counsel v. Ranke, 130 Ohio St.3d 139, 2011-Ohio-4730.]
Attorneys—Misconduct—Failure to properly maintain client trust account—
        Failure to file appellate brief—Failure to cooperate—Prior disciplinary
        infraction—Indefinite suspension.
(No. 2011-0379—Submitted April 19, 2011—Decided September 22, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-053.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Carolyn Kaye Ranke of Cleveland, Ohio, Attorney
Registration No. 0043735, was admitted to the practice of law in Ohio in 1989.
On October 21, 2010, we publicly reprimanded her for neglect of an entrusted
legal matter. Cleveland Metro. Bar Assn. v. Ranke, 127 Ohio St.3d 126, 2010-
Ohio-5036, 937 N.E.2d 84.
        {¶ 2} On June 14, 2010, relator, Disciplinary Counsel, filed a complaint
charging respondent with three counts of misconduct involving violations of the
Ohio Rules of Professional Conduct and the Supreme Court Rules for the
Government of the Bar. The complaint alleged that respondent had improperly
maintained her client trust account, failed to file an appellate brief on behalf of a
client, and failed to cooperate in the ensuing disciplinary investigation.
        {¶ 3} Respondent was served by certified mail with a copy of the
complaint, but did not file an answer or otherwise respond. Relator filed a motion
for default judgment on November 30, 2010, pursuant to Gov.Bar R. V(6)(F),
supported by an affidavit from an assistant disciplinary counsel.
                            SUPREME COURT OF OHIO




       {¶ 4} The Board of Commissioners on Grievances and Discipline
appointed a master commissioner, who considered the motion for default and
prepared a report containing findings of fact and conclusions of law and
recommending that respondent be indefinitely suspended from the practice of law.
The board adopted the master commissioner's report in its entirety. We agree that
respondent has committed professional misconduct as found by the master
commissioner and the board and that an indefinite suspension is warranted.
                                   Misconduct
                                    Count One
       {¶ 5} Respondent has maintained a client trust (“IOLTA”) account at
FirstMerit Bank since 1999. She is the only authorized user of the account. In
October 2008, respondent deposited $10,000 that belonged to a client,
Christopher Jerry, into her IOLTA account and agreed to use the money to pay
the client’s bills for him at no charge. She wrote six checks on his behalf totaling
$9,483.75. Relator alleged that respondent stopped representing Jerry in July
2009, but did not return the remaining $516.25 to him.
       {¶ 6} In June 2009, respondent advanced $1,000 from her IOLTA account
to client Shanese McClain.      None of the funds belonged to McClain when
respondent made the advance.
       {¶ 7} FirstMerit Bank notified relator in July 2009 that respondent’s
IOLTA account was overdrawn. Relator then sent respondent a letter of inquiry
with a copy of the overdraft notice. Respondent did not reply. When respondent
did not respond to a second letter of inquiry, relator sent a subpoena duces tecum
to respondent, requiring her to appear and testify about the overdraft and to bring
copies of her client ledgers and IOLTA account statements. Respondent did not
appear and did not advise relator that she would not appear.
       {¶ 8} Relator sent a second subpoena. This time, respondent appeared for
her deposition on September 24, 2009, but failed to bring the required documents.



                                         2
                                 January Term, 2011




Eventually, in response to its subpoena, relator received copies of respondent’s
IOLTA account records for August 2008, through January 2010, that
substantiated misuse of the account.
        {¶ 9} The master commissioner found by clear and convincing evidence,
and the board agreed, that with regard to Count One, respondent had violated
Prof.Cond.R. 1.8(e) (prohibiting a lawyer from providing financial assistance to a
client for expenses other than court or litigation costs), 1.15(a)(2) (requiring a
lawyer to maintain a record for each client on whose behalf funds are held),
1.15(a)(5) (requiring a lawyer to perform and retain a monthly reconciliation of
trust account funds), and 1.15(d) (requiring a lawyer to promptly deliver funds or
other property that the client is entitled to receive).
        {¶ 10} We agree that respondent’s misconduct as alleged in Count One
violated the above Rules of Professional Conduct, with the exception of
Prof.Cond.R. 1.15(d). There is insufficient evidence in the record that respondent
had ceased representing Jerry in July 2009 or that Jerry was entitled to receive the
remaining funds from his initial deposit. Therefore, we dismiss the violation of
Prof.Cond.R. 1.15(d) because it is not supported by clear and convincing
evidence.
                                      Count Two
        {¶ 11} In January 2009, respondent filed a notice of appearance in the
Eighth District Court of Appeals on behalf of Tierra Wilson, who was appealing
her criminal conviction. The court granted respondent four extensions of time but
respondent never filed Wilson’s brief. The court finally dismissed Wilson’s
appeal for respondent’s failure to file a brief. Wilson wrote to respondent on
several occasions asking about the progress of her appeal. Respondent did not
respond to Wilson’s letters and did not tell her that her criminal appeal had been
dismissed.




                                            3
                               SUPREME COURT OF OHIO




           {¶ 12} In October 2009, relator sent respondent a letter of inquiry with a
copy of a grievance that relator had received from Wilson. Respondent did not
reply. Relator sent respondent a second letter of inquiry in November 2009 and a
third in February 2010, each by certified mail. Respondent did not respond to the
letters.
           {¶ 13} The master commissioner found by clear and convincing evidence,
and the board agreed, that respondent had violated Prof.Cond.R. 1.2(a) (requiring
a lawyer to abide by a client’s decisions regarding the objectives of the
representation), 1.3 (requiring a lawyer to act with reasonable diligence and
promptness in representing a client), 1.4(a)(3) (requiring a lawyer to keep the
client reasonably informed about the status of a legal matter), 8.4(d) (prohibiting
conduct that is prejudicial to the administration of justice), and 8.4(h) (prohibiting
conduct that adversely reflects on the lawyer’s fitness to practice law).
           {¶ 14} We agree that respondent’s misconduct as alleged in Count Two
violated the above rules.
                                      Count Three
           {¶ 15} Despite repeated efforts to contact respondent regarding the
allegations in Counts One and Two of the complaint, respondent failed to
cooperate with relator’s investigation in either matter. The master commissioner
found by clear and convincing evidence, and the board agreed, that respondent
had violated Prof.Cond.R. 8.1(b) (prohibiting a lawyer from knowingly failing to
respond to a demand for information from a disciplinary authority) and Gov.Bar
R. V(4)(G) (failing to cooperate with a disciplinary investigation).
           {¶ 16} We agree that respondent’s misconduct as alleged in Count Three
violated the above rules.
                             Aggravation and Mitigation
           {¶ 17} Section 10 of the Rules and Regulations Governing Complaints and
Hearings Before the Board of Commissioners on Grievances and Discipline



                                           4
                                January Term, 2011




(“BCGD Proc.Reg.”) sets forth guidelines for imposing sanctions on a lawyer,
including the aggravating and mitigating factors that are to be considered. The
master commissioner found that there were no mitigating factors in this case. The
master commissioner found the following factors to be aggravating: respondent’s
multiple offenses, lack of cooperation in the disciplinary process, refusal to
acknowledge the wrongful nature of her conduct, and the vulnerability of and
resulting harm to the victims, BCGD Proc.Reg. 10(B)(1)(d), (e), (g), and (h), as
well as the prior disciplinary offense for which she was given a public reprimand.
BCGD Proc.Reg. 10(B)(1)(a).
                                        Sanction
       {¶ 18} The master commissioner recommended that respondent be
indefinitely suspended from the practice of law.              In support of this
recommendation, the master commissioner relied on similar cases in which this
court imposed an indefinite suspension on an attorney. In Akron Bar Assn. v.
Goodlet, 115 Ohio St.3d 7, 2007-Ohio-4271, 873 N.E.2d 815, we indefinitely
suspended the respondent for neglecting his duty to pursue his clients’ claims, for
engaging in conduct prejudicial to the administration of justice, and for failing to
cooperate in the disciplinary process. Like the respondent in this case, Goodlet
also had a prior disciplinary record.
       {¶ 19} In Columbus Bar Assn. v. Emerson (1999), 84 Ohio St.3d 375, 704
N.E.2d 238, the respondent had engaged in neglect and misrepresentation in five
cases and failed to cooperate in the disciplinary investigation. He was indefinitely
suspended from the practice of law.
       {¶ 20} In Cleveland Bar Assn. v. Davis, 121 Ohio St.3d 337, 2009-Ohio-
764, 904 N.E.2d 517, we indefinitely suspended the respondent for multiple
instances of neglect and misconduct and for failure to cooperate in the
disciplinary process. And in Dayton Bar Assn. v. Wilson, 127 Ohio St.3d 10,
2010-Ohio-4937, 935 N.E.2d 841, the respondent was indefinitely suspended



                                           5
                             SUPREME COURT OF OHIO




from the practice of law as a result of her failure to maintain accurate records of
the funds in her client trust account, failure to promptly deliver funds to a client,
failure to diligently represent her client, and failure to cooperate with the relator’s
investigation.
       {¶ 21} In the instant case, the board adopted the sanction as recommended
by the master commissioner. We accept the board’s recommendation and order
that respondent be suspended from the practice of law indefinitely. Costs taxed to
respondent.
                                                               Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Philip A. King, Assistant
Disciplinary Counsel, for relator.
                              ____________________




                                          6